Citation Nr: 0836274	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-20 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  What rating is warranted for lumbar spine degenerative 
disc disease?

2.  What rating is warranted for right lower extremity 
radiculopathy?

3.  What rating is warranted for left lower extremity 
radiculopathy?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from June 1982 to December 
1984 and from October to December 2003.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2006 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Winston-
Salem, North Carolina.  The decision continued the  current 
20 percent rating for lumbar degenerative disc disease, and 
separate 10 percent ratings for radiculopathy of each lower 
extremity.

The veteran appeared at a Board hearing in May 2008 via video 
conference before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.

The veteran has submitted evidence raising a claim of 
entitlement to service connection for depression secondary to 
pain caused by multiple service connected disorders, and 
entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disorders.  These issues have not been considered by the RO, 
much less denied and timely appealed to the Board.  So, they 
are referred to the RO for appropriate action, as the Board 
does not currently have jurisdiction to consider them.  See 
38 C.F.R. § 20.200 (2008); Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board does not have jurisdiction of an issue not 
yet adjudicated by the RO).

The undersigned held the record of the hearing open for 
submission of additional evidence, which the veteran did in 
fact submit under waiver of initial RO review and 
consideration.  In light of the veteran's waiver, the Board 
may properly consider the evidence in this decision.  See 
38 C.F.R. § 20.1304 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2008, the veteran testified that lumbar degenerative 
disc disease had increased in severity since the August 2006 
VA examination.  He reported daily chronic pain, which on 
average he assessed as 5/10, on a scale of 1 to 10, with 
occasional flare-ups to 8/10.  He emphasized that 
radiculopathy sometimes caused his leg to feel like it was 
going to explode.  

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  
Outpatient records from the veteran's private physician note 
his complaints of increased pain and radiculopathy throughout 
2007 and into 2008.  An April 2006 note states that the 
veteran had seen two named neurosurgeons, but no timeframe is 
noted for their consults.  Moreover, there is no record in 
the claims file of the veteran having provided a release (VA 
Form 21-4142) for their records.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation of the rating criteria needed 
for an increased rating for the claims on 
appeal, as outlined by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for his lumbar 
degenerative disc disease and radiculopathy 
since April 2006, including records 
prepared by Drs. Walsh and Shupeck.  After 
securing any necessary release, the AMC/RO 
should obtain any records not already of 
record in the claims file-including 
ongoing VA treatment records.

3.  After the above is complete, the AMC/RO 
shall arrange VA orthopedic and neurology 
examinations by physicians to determine the 
current severity of the veteran's lumbar 
degenerative disc disease and associated 
radiculopathy.  All indicated diagnostic 
tests should be conducted.  The claims 
folder should be made available to the 
examiner for review as part of the 
examination.

4.  The veteran is hereby notified that it 
is his responsibility to report for any VA 
examination, to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2007).  In the event he does not 
report for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the development requested has been 
completed, the AMC/RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the AMC/RO must implement 
corrective procedures at once.

6.  Then readjudicate the veteran's claims 
in light of the additional evidence 
obtained.  If any claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

